 Case 2:19-cv-09969-CBM-MRW Document 69-2 Filed 07/29/20 Page 1 of 2 Page ID #:454




 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14   JOANNA MAXON, et al.,                    No. 2:19-cv-09969-CBM-MRW
15
                   Plaintiffs,                (PROPOSED) ORDER GRANTING
16                                            UNOPPOSED MOTION TO FILE
17       v.                                   NOTICE OF SUPPLEMENTAL AU-
                                              THORITY
18   FULLER THEOLOGICAL
19   SEMINARY, et al.,
20
                  Defendants.
21                                            Honorable Consuelo B. Marshall

22
23
24
25           Pursuant to Defendants’ Unopposed Motion for Leave to File a Notice of

26   Supplemental Authority dated July 29, 2020, the Court hereby GRANTS the

27   motion and accepts Defendants’ Notice of Supplemental Authority dated July 29,

28   2020.
 Case 2:19-cv-09969-CBM-MRW Document 69-2 Filed 07/29/20 Page 2 of 2 Page ID #:455




 1        IT IS SO ORDERED.

 2   DATED: _____________________     _______________________________
 3                                    CONSUELO B. MARSHALL
                                      UNITED STATES DISTRICT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
